Citation Nr: 9901111	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  98-10 587	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to restoration of a 100 percent rating for 
left eye inflammatory glaucoma due to chorioretinitis, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to April 1967.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal, in part, from a June 
1992 rating decision by the RO which denied service 
connection for a lumbar spine disorder.  This issue was the 
subject of Board remands in July 1995 and May 1997.  The 
appeal also arises from an August 1997 RO rating decision 
which reduced the veterans rating for a left eye disorder 
from 100 percent to 30 percent.

In May 1998, the RO denied the claim for a total rating based 
on individual unemployability.  He was issued a statement of 
the case in July 1998.  To date, a substantive appeal with 
respect to this issue has not been submitted.  Thus, the 
issue is not before the Board at this time.


FINDINGS OF FACT

1.  The veteran has a chronic lumbar spine disorder which 
began in service.  

2.  The veterans service-connected left eye inflammatory 
glaucoma due to chorioretinitis was rated 100 percent from 
December 1995 until November 1997, when the rating was 
reduced to 30 percent.  Since the time of the total rating, 
there has been material improvement in the left eye 
condition, and it no longer produces frequent attacks of 
considerable duration with continuance of actual total 
disability.  The left eye condition is currently manifested 
by pain, corrected visual acuity of 20/80, visual field 
concentric contraction of 29, and diplopia outside the 30 
degree field in all quadrants.






CONCLUSIONS OF LAW

1.  The veterans lumbar spine disorder was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

2.  The rating for the left eye disability has been properly 
reduced to 30 percent, and the criteria for restoration of a 
100 percent rating for the disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.343, 3.344, 4.75, 4.83a, 4.84a, Codes 6003, 6012, 6077, 
6079, 6080, 6090 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from September 1965 
to April 1967.  A July 1965 pre-service induction examination 
reveals that the veteran had visual acuity of the right eye 
of 20/20 and visual acuity of the left eye of 20/50.  A 
review of the record shows that in June 1966, he was in an 
automobile accident and sustained multiple fractures.  He had 
a fracture of the right femoral neck (right hip), comminuted 
fracture dislocation of the right elbow with comminution of 
the proximal radius and ulna, and a fracture of the right 
wrist.  He was also found to have bilateral posterior element 
fractures of the D2 vertebra (the second vertebra of the 
dorsal or thoracic spine) with possible chip fracture of the 
body of D2.  A January 1967 hospital summary notes the 
medical history with respect to injuries sustained in the 
automobile accident in June 1966.  As to the D2 fracture, X-
ray findings were noted, but physical examination of the back 
was normal and the condition was described as asymptomatic.  
It was commented that, as far as could be determined, back 
pain symptoms had been relieved by prolonged bedrest received 
for the other injuries.  The report noted that the veteran 
suffered from an eye lesion since or before April 1966 which 
was treated with steroid medication.  The veteran was 
referred to ophthalmology services to review his eye 
condition.  The diagnosis was chorioretinitis, existed prior 
to service, not aggravated by military duty.  A January 1967 
medical board evaluation report reveals that the veteran had 
visual acuity of 20/20 on the right and 20/50 on the left.  A 
medical board was completed in February 1967, a physical 
evaluation board was completed in March 1967, and the veteran 
was medically discharged from service in April 1967 for his 
orthopedic injuries (other than the back).  The service 
medical records are negative for a diagnosed lumbar spine 
disorder.

A June 1967 VA examination included a normal clinical 
evaluation of the back; the D2 fracture was not detected on 
X-rays; and the diagnosis was history of D2 fracture.

VA eye examination in June 1967 showed that the veteran had 
visual acuity of the right eye of 20/20 and had visual acuity 
of the left eye of 20/30.  The diagnosis was chorioretinitis 
of the left eye.

In July 1967, the RO granted service connection for residuals 
of a fracture of the right elbow, right wrist, D2 vertebra, 
and right hip, and for a right ear scar.

In a September 1967 rating decision, the RO granted service 
connection for chorioretinitis of the left eye and assigned a 
noncompensable rating.

A hospital summary covering the period of March to October 
1968 reveals that the veteran had multiple orthopedic 
complaints, and treatment included surgery for the right hip 
and right elbow disabilities.  The veterans complaints also 
included low back pain.  He was diagnosed as having moderate 
chronic lumbosacral strain, and an old fracture of the L2 
vertebra (second lumbar vertebra) which was asymptomatic.

From October 1968 to December 1968, the veteran was 
hospitalized and primarily treated for a fracture of the left 
ankle in an October 1968  motorcycle accident.  Moderately 
severe chronic lumbosacral strain and an asymptomatic healed 
L2 fracture were listed as diagnoses which were not 
treated.

In March 1970, the veteran was admitted for multiple 
orthopedic problems.  In the course of evaluation, an 
enlarged thyroid gland was noted and the veteran underwent a 
subtotal thyroidectomy, and the primary condition treated 
during the admission, which ended in May 1970, was a thyroid 
goiter.  Among other diagnoses was chronic lumbosacral strain 
and an old L2 fracture.

In July 1985, the veteran underwent left eye extracapsular 
cataract extraction with posterior chamber lens implantation.  
The report notes that a review of systems was significant for 
arthritis and bursitis with back pain.

An April 1991 report from James A. McCarthy, III, M.D. 
relates the veterans past medical history of sustaining 
multiple injuries in an automobile accident in 1966.  It was 
reported that the veteran sustained a compression fracture of 
the lumbar spine, a fracture of the right hip, a fracture of 
the right wrist, and a fracture of the right elbow.  During 
the examination, the veteran complained of constant low back 
pain which radiated into the thigh area.  X-rays of the 
lumbosacral spine showed minimal osteoarthritis spurring and 
questionable minimal compression fractures at T12 and L1.  
Dr. McCarthy diagnosed lumbosacral strain and arthritis with 
questionable fractures of T12 and L1.

May 1991 X-ray studies of the lumbar spine revealed minor 
degenerative changes in the spine.

On October 1991 VA examination, the veteran stated that he 
had pain from his neck down to the lower back and into the 
posterior right thigh.  It was noted there was a history of a 
fracture of the T2 vertebra in an automobile accident in 
service.  The examiner diagnosed prior fracture of T2 
vertebra without significant residual impairment.

In April 1992, the RO received the veterans claim of service 
connection for a low back disorder

In June 1992, the RO denied the claim of service connection 
for a low back disorder.

A number of later medical records show treatment for low back 
pain with arthritic changes.

VA outpatient treatment records from 1992 to 1993 show that 
the veteran received treatment for left eye problems 
including toxoplasmosis with persistent inflammation.  He was 
noted to have increased intraocular pressure of the left eye.  
Corrected visual acuity of the left eye during this period of 
time ranged primarily from 20/30 to 20/40.  

Outpatient treatment records from 1994 to 1995 reveal a 
diagnosis of toxoretinochonoiditis and glaucoma.  His 
corrected visual acuity of the left eye ranged from 20/40 to 
20/50.

On a March 1995 VA examination, the veteran complained of 
pain primarily in the lower back.  The diagnosis was 
mechanical low back pain of moderate severity with mild 
occasional radicular symptoms but no current signs on the 
right.  Also diagnosed was possible history of spine 
fracture, and it was commented that any evidence of an old 
spine fracture had healed and there was no clinically 
detectable secondary deformity.  X-ray studies of the lumbar 
spine showed some moderate localized hypertrophic changes.

On March 1995 VA visual examination, the veteran reported 
having no recent changes with his ocular problem.  He 
reported having intermittent photophobia, pain, discomfort, 
and irritation in the left eye.  He also stated that he had 
problems with chronic spiked intraocular pressure in the left 
eye.  He reported being on ocular medication for the left 
eye.  The veterans best corrected visual acuity in the right 
eye was 20/20 at distance.  His best corrected visual acuity 
in the left eye was 20/40.  There was a left afferent 
pupillary defect.  Extraocular movements were full to the 
fields of gaze.  External examination was unremarkable.  
Confrontational fields were full to the four peripheral 
quadrants to counting fingers.  Intraocular pressures were 15 
mmHg. in the right eye and 44 mmHg. in the left eye.  Slit 
lamp examination on the left revealed 2+ perilimbal 
injection.  The cornea had significant central endothelial 
pigmentary deposits.  The anterior chamber showed trace flare 
but no cells.  The iris examination revealed significant 
rubeosis throughout the iris at collarette and extending to 
the angle.  The pupil was oval.  There was a posterior 
chamber intraocular lens with significant anterior chamber 
deposits.  Gonioscopic examination revealed open angles on 
the left with 360 degrees of rubeosis.  Dilated funduscopic 
examination on the left revealed a cup to disc ratio of 0.8 
with significant macular chorioretinal scarring.  There were 
associated hypopigmentary spots and some exudates noted in 
the macula.  The veteran also had multiple vitreous floaters 
and one of which was likely to be a posterior vitreous 
detachment.  There was a hazy view to the left eye likely 
secondary to significant vitreous debris.  The 
ophthalmologist assessed refractive error and stated that the 
veteran had excellent correctable visual acuity in the right 
eye; blepharitis bilaterally; macula chorioretinal scars, 
most likely secondary to toxoplasmosis; rubeosis left eye, 
probably due to chronic uveitis, uncertain whether the 
inflammation was from the toxoplasmosis or from the previous 
cataract surgery; and significantly elevated intraocular 
pressure in the left eye which was most likely secondary to 
the inflammation and/or the rubeosis.  The examiner stated 
that it was more likely that this was a combined type 
mechanism glaucoma.  

VA outpatient treatment reports from 1995 show that the 
veteran received treatment for his left eye disorder.  In 
March 1995, he was diagnosed as having glaucoma.  In May 
1995, he was diagnosed as having toxoplasma and  
retinochoroiditis, no active retinal lesions but persistent 
panuveitis times several years, and increased ocular 
pressure.  In May 1995, he had corrected visual acuity of the 
left eye of 20/50 and the right eye had visual acuity of 
20/30.

An August 1995 VA visual examination revealed that the 
veteran had best corrected far vision of 20/25 of the right 
eye and 20/40 of the left eye.  Uncorrected far vision was 
20/25 of the right eye and 20/100 of the left eye.  The 
veteran denied any diplopia.  Confrontational visual field 
was normal in the right eye but slightly concentric in the 
left eye.  A Goldmann visual field was undertaken showing a 
normal visual field in the right eye and the left eye showed 
a concentric visual field with approximately a 30 degree 
field.  There was no afferent pupillary defect.  Extraocular 
motilities were full.  Applanation pressures were 14 on the 
right and 21 on the left eye.  Slit-lamp examination showed a 
normal anterior segment of the right eye.  The left eye 
showed 1+ injection.  Cornea showed 1+ inferior endothelial 
KP.  Anterior chambers showed 1+ flare.  He had a posterior 
chamber intraocular lens in the left eye with inflammatory 
deposits on the lens.  On dilated examination, he had a cup 
to disc of 0.4 in the right with normal macula, vessels and 
periphery.  On dilated examination of the left eye he had a 
cup to disc of approximately 0.75 with multiple subretinal 
scars involving his posterior pole with multiple scars coming 
very close to his macula.  The assessment was refractive 
error and presbyopic; pseudophakia in the left eye; history 
of chorioretinitis of the left eye consistent with 
toxoplasmosis with retinal scarring and chronic inflammation; 
and secondary glaucoma in the left eye from the inflammatory 
process.  The examiner reported that the veteran had 
approximately a 30 degree field in the left eye and a normal 
field in the right.

In August 1995, the RO granted an increased rating, from 0 to 
10 percent, for chorioretinitis with secondary glaucoma of 
the left eye.

In December 1995, the veteran received treatment for 
inflammatory glaucoma of the left eye.  

On a January 1996 VA examination, the veteran stated that he 
had fractured a vertebra in service which be believed to be 
L2 and that he had had back pain ever since.  He stated that 
his low back pain had extended to include his neck and middle 
of his back.  The examiner diagnosed mechanical low back pain 
with questionable relationship to post-traumatic degenerative 
changes.  X-ray studies of the lumbar spine revealed minimal 
osteophyte formation.

In a January 1996 statement, the VA physician who performed 
the above examination said that the claims folder had now 
been reviewed.  It was noted that service records showed a D2 
fracture.  The doctor said, [w]ith regard to the veterans 
back injury, even if he did have an injury at the D2 level 
this is an area much more proximal as to where the veteran 
complained of pain, and his source of maximum tenderness was 
near L4-L5 and not anywhere near the second dorsal vertebral 
body.

February 1996 X-ray studies of the lumbar spine revealed mild 
degenerative joint disease.

In March 1996, the veteran underwent a left eye shunt implant 
procedure for the purpose of controlling his glaucoma.  It 
was noted that he had had severe inflamatory goucoma of the 
eye which had not been responsive to medical treatment.  From 
March 1996 to July 1996, he received follow-up treatment from 
his eye operation.  By July 1996, the corrected visual acuity 
of his left eye was 20/60.

In an August 1996 rating decision, the RO increased the 
rating for the service-connected left eye disorder 
(inflammatory glaucoma due to chorioretinitis) to 100 
percent, effective from March 1996.  In a September 1996 
rating, the RO granted an earlier effective date in December 
1995 for the increased total rating.

A May 1997 VA visual examination revealed that the veterans 
best corrective visual acuity was 20/30 in the right eye and 
20/60 in the left eye.  His best corrective near visual 
acuity in the right eye was 20/30 and 20/60 in the left eye.  
His pupils measured 4 millimeter and 2 millimeter in both 
right and left eyes with no pupillary defect.  His external 
examination was within normal limits bilaterally.  
Extraocular movements were full bilaterally.  His 
confrontational visual fields were mildly decreased to 
confrontation in the left eye in the medial field as opposed 
to the temporal field.  On slit-lamp examination he had 
normal lids and lashes in the right eye.  His conjunctiva was 
normal.  His anterior chamber was deep and quiet.  His iris 
was regular.  His lens revealed 2+ nuclear sclerotic cataract 
in the right eye.  In the left eye, his large conjunctival 
bleb was at 2 oclock position where the Ahmed valve was 
placed.  His cornea was clear.  His iris was clear.  He had a 
Ahmed valve which sat in the anterior chamber.  He also had a 
posterior chamber intraocular lens.  His tension and 
applanation was 14 in the right eye and 10 in the left eye.  
On fundus examination, he had a .2 cup to disc in the right 
eye with normal vessels macular and  periphery.  In the left 
eye he had approximately .7 cup to disc.  This was 
approximately because he had vitreous haze making the view 
very difficult.  In his macula, he had multiple areas of 
hyperpigmentation.  These areas of macular scarring were 
presumed to be caused by infection.  The veteran noted that 
he had a history of infection toxoplasmosis.  His periphery 
appeared normal as did his vessels in the left eye.  A 
Goldmann visual field examination of the left eye, the 
glaucomatous eye, revealed a mildly constricted visual field 
examination (overall concentric contraction was about 29).  
In addition, a Goldmann field was used to measure diplopia  
Extraocular movements were full. He had diplopia and severe 
right and left up and down gaze in both eyes.  This was 
outside with 30 degrees both to the right, to the left and 
superiorly.  It was outside the 5th degree mark inferiorly.  
All areas of diplopia were outside the central 30 degree 
field.  In summary, the ophthalmologist reported that the 
veteran had a history of toxoplasmosis with macular scarring 
and decreased visual acuity in the left eye.  He had vitreous 
haze which could be resulting from this infection.  He had 
glaucoma.  He had pain and diplopia in extreme fields of 
gaze.  He had cataract in his right eye consistent with his 
20/30 visual acuity and he was status post cataract 
extraction in the left eye.

In May 1997, the RO proposed to reduce the veterans rating 
for the service-connected inflammatory glaucoma due to 
chorioretinitis of the left eye from 100 percent to 20 
percent.  The RO stated that the evidence no longer showed 
active disease with frequent attacks of considerable 
duration.  The RO stated that the chronic condition must be 
evaluated based on impairment of visual acuity or visual 
field loss, pain, rest-requirement or episodic incapacity 
with an additional 10 percent rating during active pathology.  
The RO noted that the evaluation must be based on predominant 
impairment.  The RO noted that unilateral concentric 
contraction to 29 degrees would warrant a 10 percent rating 
and reduced visual acuity of 20/60 unilaterally would warrant 
a 10 percent evaluation.  The RO stated that the proposed 20 
percent evaluation was based on diplopia outside the central 
30 degree field.

In a May 1997 letter, William L. Haynes, M.D., stated that he 
supervised the care of the veteran.  He stated that the 
veteran had a very complicated ocular history.  He related 
that the veteran had a history of toxoplasmosis involving the 
left eye and that he also had a complicated inflammatory 
glaucoma of that eye.  He reported that because of chronic 
pain and markedly elevated intraocular pressures, the veteran 
underwent placement of an Ahmed valve with scleral patch 
graft in March 1996.  He stated that the implant had done a 
good job of controlling the veterans intraocular pressure, 
but that he continued to have chronic pain and inflammation 
in the left eye.  He related that his vision was poor in the 
veterans left eye because of the retinal scarring form the 
toxoplasmosis.  He concluded that the veteran had significant 
visual disability and chronic pain secondary to his left eye 
problems.

In June 1997, the RO proposed to reduce the veterans rating 
from 100 percent to 30 percent based on diplopia outside the 
central 30 degree field with evidence of chronic pain and 
inflammation  in the left eye.

In a June 1997 letter, Dr. Haynes related the veterans past 
medical history with respect to his left eye disability.  He 
stated that the veteran had a history of toxoplasma retinitis 
in the left eye and a history of chronic iritis with glaucoma 
in the left eye.  He stated that the veteran underwent 
placement of an Ahmed valve glaucoma implant in March 1996 
due to his intraocular pressures being in the 40s and not 
being controlled by medication.  He also stated that since 
the time of the surgery, his intraocular pressures have been 
better controlled but that he continued to have pain in the 
left eye.  He reported that the veterans vision in the left 
eye was poor.  He related that when he saw the veteran in 
June 1997, he was on eye medication.  His visual acuity with 
best correction was 20/20 in the right eye and 20/80 in the 
left eye.  His left cornea showed scattered precipitates 
inferiorly.  There was 1+ anterior chamber cell and flare.  
The Seton tube was in good position.  He had a very large 
temporal bleb over the Seton plate.  The bleb was fairly 
anterior and appeared to cause some restriction of temporal 
movement which caused him to have some diplopia in far-
temporal gaze.  He had a posterior chamber intraocular lens 
implant in the left eye with a clear posterior capsule.  His 
intraocular pressure in that eye was 16 mmHg.  The left 
retina showed a large amount of vitreous debris.  Visual 
field testing showed a large amount of concentric field loss 
in the left eye, particularly nasally and superiorly.  There 
did not appear to be 29 degrees of central visual field in 
the left eye on visual testing.  Dr. Haynes stated that the 
veteran had toxoplasma retinitis in the left eye and chronic 
iritis with glaucoma.  He stated that his left eye disorder 
caused him to have chronic pain and loss of significant 
vision.

In August 1997, the RO reduced the veterans rating for a 
left eye disorder to 30 percent, effective in November 1997.  
The RO stated that based on visual acuity or visual field 
contraction alone only a 10 percent evaluation would be 
warranted, but considering lateral diplopia and chronic pain, 
a 30 percent evaluation was appropriate.

On a January 1998 VA examination, the veteran complained of 
low back pain which began following an accident in 1966.  The 
examiners impression was low back pain.  The examiner 
stated:

In reviewing the chart, it becomes 
apparent that he had a fracture of his D2 
vertebra which is in the thoracic spine.  
On physical examination, he had no 
tenderness or complaints referring to 
this area of the spine.  He had mostly 
complaints referring to his lumbar spine.  
While it is possible that the accident 
caused soft tissue trauma to his lumbar 
spine, not documented on radiographs, it 
is unlikely that his dorsal thoracic 
spine fracture has any relationship to 
the current low back pain.

In a January 1998 letter, William L. Haynes, M.D. stated that 
he treated the veteran that month for complaints of chronic 
pain in the left eye.  Dr. Haynes noted that the veteran 
stated that since his last visit in June 1997, he had had a 
flare of his uveitis in the left eye and that his intraocular 
pressure had gone up some.  On examination in January 1998, 
his visual acuity with correction was 20/25 on the right and 
20/70 on the left.  Slit lamp examination showed the cornea 
to be clear in each eye.  He had left eye 1+ anterior chamber 
cell.  There was a large temporal bleb over the Seton plate 
in the left eye.  The bleb was more anteriorly placed than 
was usual but was not causing a dellen.  The left eye had a 
posterior chamber intraocular lens implant in good position.  
Examination of the optic nerves showed significant asymmetry 
with a cup-to-disc ratio of approximately 0.4 to 0.5 with 
inferior thinning in the left eye.  There was marked retinal 
scarring on the left.  Dr. Haynes stated that the veteran had 
chronic uveitis with inflammatory glaucoma in the left eye.  
His intraocular pressure was 19 mmHg which was a reasonable 
pressure for him.  He had some optic nerve damage but he 
thought that it occurred at intraocular pressures in the 40s 
prior to the placement of his Seton.  He stated that it was 
his opinion that the Seton was not the primary cause of the 
veterans pain.  He stated that he thought that the chronic 
pain in the eye was due to uveitis though it was unusual that 
he did not have an increase in the pain during the recent 
flare-up.  He stated that he thought that the veterans 
glaucoma control was good at the present time.

VA outpatient treatment records from 1997 and 1998 show that 
the veteran was treated for complaints of left eye pain.  The 
treatment reports note that the veteran had a history of 
inflammatory glaucoma.  He was diagnosed as having chronic 
inflammation + tube shunt.  In November 1997, he was noted to 
have corrected visual acuity of 20/50 of the left eye.  The 
impression was Toxoplasma with anterior and posterior 
uveitis, not controlled, and glaucoma.  In February 1998, his 
corrected visual acuity of the left eye was 20/80.  He was 
diagnosed as having chronic uveitis of the left eye secondary 
to pain.  In April 1998, his left eye visual acuity was 
20/70.  The impression was chronic pain of the left eye 
secondary to toxoplasma glaucoma and acute hyphema of the 
left eye, etiology unclear.  On another occasion in April 
1998, he had visual acuity of the left eye of 20/80.  The 
impression was that he had inflammatory glaucoma status post 
Ahmed valve of the left eye and resolving hyphema.

In March 1998, the RO received an October 1997 statement from 
Charles N. James, MD. of the James Medical Clinic.  Dr. James 
stated that:

The above veteran has been a patient 
here since 1987.  In 1966, while in 
service, he sustained multiple fractures 
in an auto accident.  The fractures 
included vertebrae, right hip, right 
wrist, and right elbow and surgery was 
required, up to two and three times, to 
correct the problems.  X-rays on January 
17, 1996 revealed osteophytes throughout 
the spine along with unroofing of the 
right femoral head with a separate 
epiphysis laterally.

It is my opinion that these findings, and 
consequently his disability, is at least 
as likely as not created or aggravated by 
his service connected condition.


II.  Analysis

A.  Service Connection for a Lumbar Spine Disorder

The veterans claim for service connection for a lumbar spine 
disorder is well grounded, meaning plausible; the evidence 
has been properly developed, and there is no further VA duty 
to assist the veteran with this claim.  38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran claims that he has a lumbar spine disorder due to 
an automobile accident in service.  A review of the veterans 
service medical records shows that he was in an automobile 
accident in June 1966 and sustained multiple fractures which 
required extensive treatment.  As to the back, the D2 
vertebra was fractured in the mid back area (dorsal or 
thoracic spine), and such condition has been service 
connected.  Service medical records do not specifically 
describe a disorder of the low back (lumbar spine), although 
such area is not far from the documented mid back injury.  
Less than a year after the veterans service discharge in 
April 1967, he complained of low back pain during 
hospitalization covering the period of March 1968 to October 
1968.  He was diagnosed as having a chronic lumbosacral 
strain.  An October 1968 to December 1968 hospital summary 
also reveals a diagnosis of lumbosacral strain.  In March 
1970, he was diagnosed as having a chronic lumbosacral 
strain.  Numerous later medical records, dated to 1996, show 
a low back condition, lumbar strain or mechanical low back 
pain, with arthritic changes.  Some of the records refer to a 
history of an L2 fracture, although this appears to be a 
misidentification of the D2 fracture.  The Board notes that 
the record contains medical opinions both for and against 
service connection for a low back condition.  

In the judgment of the Board, the circumstances of the 
service accident (including documented trauma to the mid back 
area, near the low back), medical evidence of a low back 
disorder shortly after service and since then, and at least 
some favorable medical opinion relating the current problem 
to service, raise a reasonable doubt that the veterans 
current lumbar spine disorder originated in service.  
Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board concludes that a lumbar spine disability 
was incurred in service, and service connection is warranted. 

B.  Restoration of a 100 Percent Rating for a Left Eye 
Disorder

The veteran's claim for restoration of a 100 percent rating 
for a left eye disorder is well-grounded (plausible) within 
the meaning of 38 U.S.C.A. § 5107(a).  All relevant facts 
have been properly developed and, therefore, the VA's duty to 
assist him in developing evidence pertinent to his claim has 
been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The veterans appeals an RO rating decision which reduced the 
rating for his service-connected left eye disorder 
(inflammatory glaucoma due to chorioretinitis) from 100 
percent to 30 percent.  In reducing the rating, the RO 
complied with the procedures of 38 C.F.R. § 3.105(e).  The 
100 percent rating was in effect from December 1995 to 
November 1997, less than 5 years, and thus various provisions 
of 38 C.F.R. § 3.344, pertaining to stabilization of 
disability ratings, do not apply; rexamination disclosing 
improvment will warrant a rating reduction.  38 C.F.R. 
§ 3.344(c).  Another regulation, 38 C.F.R. § 3.343, does 
apply and provides that total disability ratings, when 
warranted by the severity of the condition, will not be 
reduced without examination showing material improvement, and 
consideration is to be given as to whether there has been 
material improvement under the ordinary conditions of life.  
After reviewing all the evidence, including examination and 
treatment records, the Board agrees with the RO that there 
has been material improvement in the veterans left eye 
condition, under the ordinary conditions of life, warranting 
reduction of the prior 100 percent rating to 30 percent.

The veteran is service-connected for left eye inflammatory 
glaucoma due to chorioretinitis.  The prior 100 percent 
rating was assigned under 38 C.F.R. § 4.84a, Code 6012.  Code 
6012 provides that congestive or inflammatory glaucoma is 
rated 100 percent when there are frequent attacks of 
considerable duration, during continuance of actual total 
disability; otherwise the condition is to be rated as iritis 
under Code 6003.

Although the recent medical records show that the veteran has 
received treatment on numerous occasions for inflammatory 
glaucoma and that he has complained of having pain in the 
left eye, the medical evidence does not show that the 
inflammatory glaucoma now causes frequent attacks of 
considerable duration and continuance of actual total 
disability.  In March 1996, the veteran underwent a left eye 
shunt implant procedure due to uncontrolled glaucoma with 
intraocular pressures being in the 40s.  Following the 
procedure, his intraocular pressures decreased and were noted 
to be 16 mmHg in June 1997 and 19 mmHg in January 1998.  In 
January 1998, Dr. Haynes stated that the veterans glaucoma 
control was good at the present time.  Given such material 
improvement, the veterans service-connected left eye 
inflammatory glaucoma due to chorioretinitis must be rated 
under the criteria for iritis.

Iritis, in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6003.  The Board 
finds that the veterans continued left eye pain supports a 
10 percent rating under this code.  The question then becomes 
what additional rating is warranted based on visual 
impairment.

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  In such instances, visual acuity of the 
service-connected eye is rated 0 percent when corrected 
distant visual acuity is 20/40 or better; it is rated 10 
percent when it is 20/50, 20/70 or 20/100; and it is rated 20 
percent when 20/200.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic 
Codes 6077, 6079.

The medical evidence shows that the most recent corrected 
visual acuity of the veterans service-connected left eye is 
20/80, as found on an April 1998 VA outpatient treatment 
report, and there are a number of other recent similar 
findings.  Service connection is not in effect for decreased 
vision in the right eye and his vision in that eye is 
considered to be 20/40 or better for rating purposes.  In the 
instant case, the recent left eye visual acuity may be rated 
no more than 10 percent under the cited legal authority; 
corrected visual acuity in that eye does not approach 20/200, 
which would be required for a 20 percent rating.  

The record demonstrates that the veteran has decreased visual 
field impairment.  In May 1997, examination showed 29 degrees 
of concentric contraction of the visual field by Goldmann 
chart.  Under 38 C.F.R. § 4.84a, Code 6080, a 10 percent 
rating is assigned when there is concentric contraction to 30 
degrees but not to 15 degrees, and thus the veterans left 
eye visual acuity would be rated 10 percent.  A 20 percent 
rating requires concentric contraction of 15 degrees but not 
to 5 degrees, but there is no recent evidence that the 
veterans left eye visual field impairment comes close to 
this.

Under 38 C.F.R. § 4.84a, Code 6090, a rating for diplopia 
(double vision) may be assigned, instead of a rating for loss 
of visual acuity or visual field.  The RO, noting that the 
veterans impaired visual acuity or impaired visual field of 
the left eye would only be rated 10 percent, alternatively 
assigned a 20 percent rating based on diplopia.  The 1997 VA 
eye examination included findings of left eye diplopia, 
plotted on a Goldmann chart.  The veteran was found to have 
areas of diplopia in all four quadrants of the eye, and all 
affected areas were outside of the 30 degree field.  In 
accordance with Code 6090, such diplopia is treated as the 
equivalent of 20/200 visual acuity (even though the veterans 
actual visual acuity is better), and such is to be rated 20 
percent under Code 6077.  Under Code 6090, even if equivalent 
visual acuity is taken one step worse (i.e., vision of 
15/200) because of diplopia in multiple separate areas of the 
eye, such would also be rated 20 percent under Code 6077.

In sum, the RO has properly reduced the rating for the left 
eye disability from 100 percent to 30 percent, based on 
demonstrated material improvement under the ordinary 
conditions of life.  The current 30 percent rating for the 
left eye disability is proper, based on 10 percent for pain 
plus 20 percent for diplopia.  The preponderance of the 
evidence is against restoration of a 100 percent rating for 
the left eye disorder.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a lumbar spine disorder is granted.

Restoration of a 100 percent rating for a left eye disorder 
is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
